DETAILED ACTION
Allowable Subject Matter
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  Claim 27 recites in part “a second body portion having a rectangular shape in the top view and a second protruding portion and a third protruding portion protruding from the second body portion, wherein a portion of the semiconductor substrate is directly between the second protruding portion and the third protruding portion and in contact with the second body portion of the second pixel.”  To elaborate briefly on the above, in the above limitations Applicant requires substrate to directly intrude between various protruding portions.   The prior art of Hatabu, on which Examiner relies to teach the protruding portions, does not have substrate in-between the protrusions, but a differing portion of pixel itself.  Hence, indication of allowable subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0091065) by Wei et al (“Wei”) in view of (US-2019/0057999) by Hatabu et al (“Hatabu”).
Regarding claim 18, Wei discloses in FIGs. 4-11 and related text, e.g., a method for manufacturing an image sensor device, comprising: 
forming a plurality of pixels, wherein each of the pixels are arranged in array (Wei shows only a single pixel; however, the feature of plurality of pixels in an array form is the standard approach in CMOS imagers; the whole point is to arrange individual pixels into an array; a single pixel does nothing; as evidence of Examiner’s assertion see the secondary reference of Hatabu, which specifically discusses this feature, in par. 116 (It should be further understood that the image sensing device 300 may correspond to a pixel in an array of pixels disposed in a substrate of an imaging device); at the very least, such teachings are obvious, in order to get an imager device that has sufficient number of pixels to have a useable image (for example, image on a phone camera has huge number of pixels; single pixel would be useless)), and forming the pixels comprises: 
forming a plurality of recesses (one for each pixel) in a first semiconductor structure (200) of a first semiconductor material (par. 22 provides a list of options),; and filling the recesses with a second semiconductor material (FIG. 11, S105; also, FIG. 7, 206; par. 50 for materials), such that a plurality of second semiconductor structures are respectively formed in the recesses (since there are ultimately plurality of pixels, there are plurality of recesses, and therefore all recesses are filled, since teaching for one pixel of Wei applies to all pixels).

Wei does not disclose wherein each of the recesses has at least one convex portion and at least one concave portion on at least one edge of the recess, and a shape of the convex portion is rectangle, trapezoid, inverted trapezoid, or parallelogram in a top view.
To elaborate briefly on the above the Applicant here makes clear that the outside edge of his pixels is not regular rectangle (when viewed in top view), which is normal, but has a complex shape, as described above, including both concave (curves inward) and convex (curves outward) shapes.   However, Hatabu fixes the deficiency.

Hatabu discloses in FIGs. 13-26 and related text, e.g., a variety of forms for pixel sub-shapes, including convex and concave portions (FIG. 23; shows portions 310 that curve in and stick out), and shows that the sub-shapes can be rectangle, etc. (FIG. 18-21) and makes it clear, after showing various embodiments in FIGs. 13-26, that it is up to designer to choose which combination specifically they want (par. 142: “As above, the shapes of the N+ regions 302 in the PN junction capacity expansion part 310 (the shapes of the P+ regions 303 in the PN junction capacity expansion part 310) may be a variety of shapes including a lattice, a bar and a curve. Also, it may be line symmetry, point symmetry, or asymmetry”), thus allowing for huge variety of shapes.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wei with “wherein each of the recesses has at least one convex portion and at least one concave portion on at least one edge of the recess, and a shape of the convex portion is rectangle, trapezoid, inverted trapezoid, or parallelogram in a top view” as taught by Hatabu, since applying a known technique (technique of Hatabu for various pixel sub-shapes, in order to “to increase a saturated signal electric charge quantity”, par. 12) to a known method ready for improvement (method of Wei; Wei forms a regularly shaped pixel and does not deal with complex shapes; Hatabu teaches complex shapes, but still when applied to a MOS pixel) to yield predictable results (results are predictable since the field of invention is the same) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385).
Regarding claim 19, the combined method of Wei and Hatabu disclose in cited figures and related text, e.g., further comprising: forming at least one conductive contact on at least one portion of at least one of the second semiconductor structures in at least one of the convex portions and the concave portions of the recesses (Hatabu, FIG. 12, shows at least 4 possible examples for “conductive contact” (31-1 through 4); similarly FIG. 1 of Wei shows electric circuit for a pixel and shows that the pixel (PD) is connected to the transistor M4; thus meeting limitations).
Regarding claim 21, the combined method of Wei and Hatabu disclose in cited figures and related text, e.g., wherein the first semiconductor structure comprises silicon, and the second semiconductor structures comprise germanium (see rejection of claim 18, and recited paragraphs for materials; both silicon and germanium are recited therein).
Regarding claim 22, the combined method of Wei and Hatabu disclose in cited figures and related text, e.g., further comprising: doping bottom portions of the second semiconductor structures with first dopants having a first conductivity type; and doping top portions of the second semiconductor structures with second dopants having a second conductivity type different from the first conductivity type (see FIG. 10 of Hatabu; it shows both P and N doped regions, on top and on the bottom; hence, whatever Applicant wishes first/second conductivity type to be, they are taught in regions 22/301/302).
Regarding claim 23, the combined method of Wei and Hatabu disclose in cited figures and related text, e.g., wherein a shape of the at least one convex portion is different from a shape of the at least one concave portion in the top view (as was discussed regarding claim 18 and various figures of Hatabu; some of those shapes are the same and some are different; thus meeting limitations).
Regarding claim 24, the combined method of Wei and Hatabu disclose in cited figures and related text, e.g., wherein the pixels have different shapes in the top view (see above recited various figures of Hatabu; the various pixels have different (non-identical) shapes, and any single pixel can be formed from any number of example shapes; thus, meeting limitations.

Claims 20, 25, 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0091065) by Wei et al (“Wei”) in view of (US-2019/0057999) by Hatabu et al (“Hatabu”) as applied to claim(s) above, and further in view of (US-2004/0005729) by Abe et al (“Abe”).
Regarding claim 20, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., further comprising: forming a metallization layer over a top surface of the first semiconductor structure and top surfaces of the second semiconductor structures (as was described by Abe, below; same motivation to combine applies), such that the convex portions and the concave portions are covered by the metallization layer (covered is a broad term, which means “hidden from view, from a certain point of view”; Abe’s wiring reads on such broad limitations).
Regarding claim 25, the combined method of Wei and Hatabu disclose in cited figures and related text, e.g., a method for manufacturing an image sensor device, comprising: 
recessing a semiconductor substrate to form a first recess and a second recess in the semiconductor substrate (see claim 18); 
filling the first recess and the second recess with a semiconductor material to form a first pixel in the first recess and a second pixel in the second recess (see claim 18), wherein the first pixel comprises: 
a first body portion having a first edge and a second edge opposite to the first edge in a top view (various such shapes are taught by Hatabu in cited figures and are discussed in claim 18); and 
a first protruding portion protruding from the first edge of the first body portion (various such protrusions are taught by Hatabu, in cited figures in claim 18), 
wherein the semiconductor substrate is in contact with the first protruding portion and the first edge of the first body portion (specifically, at the bottom corner; for example, see FIG. 9 of Wei).

Wei and Hatabu do not explicitly state forming a metallization layer over the first pixel, the second pixel, and the semiconductor substrate (circuit diagram in FIG. 1 shows various wirings; however, they are shows as circuit wirings and not as physical wirings; hence, not explicitly stated);
forming a micro-lens covering the first pixel (FIG. 39 of Hatabu; discusses “lens group 1001” and how it takes light and sends it to the pixels (pars. 208); hence, “covering” all the pixels; but, micro-lens is not explicitly mentioned, only as “lens group”).

Abe discloses in FIGs. 1-5 and related text, e.g., forming a metallization layer (FIG. 1, 312/3340/350) over the first pixel (420 and related regions), the second pixel (another pixel in the array/matrix), and the semiconductor substrate (620); forming a micro-lens (680) covering the first pixel (420 and related regions; please note that Abe provides further evidence for Examiner’s assertion on how common “pixel arrays” are (FIG. 1, 112 and related text; reference is from 2004; in semiconductor industry there is a new generation every 1-2 years; hence, something from 2004 is ancient history)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Wei and Hatabu with “forming a metallization layer over the first pixel, the second pixel, and the semiconductor substrate; forming a micro-lens covering the first pixel” as taught by Abe, in order to physically interconnect various parts of a device (as Wei shows needs to be done, but does not show; however Abe also shows example pixel circuit in FIG. 2, but also shows example of physical interconnect), and in order to provide for light focusing (micro-lens 680; Hatabu discussed “lens group”, but has not shown how it physically would look; Abe shows an example of how such group could be formed).
wherein the first recess and the second recess have different shapes in the top view (as was discussed above, regarding claim 24).

Regarding claim 26, the combined method of Wei and Hatabu disclose in cited figures and related text, e.g., wherein the first recess and the second recess have different shapes in the top view (very broad limitations; both “first recess” and “second recess” are formed of multiple shapes, each; thus, each one has “different shapes” within first recess and “different shapes” within second recess).
Regarding claim 31, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., wherein the first pixel further comprises a second protruding portion protruding from the first protruding portion (see for example FIG. 22 of Hatabu; it shows a long piece of 302 on the outside; a portion of it can be considered first protruding portion, closer to the middle; and the outer portion can be considered the “second protruding portion”), an area of the second protruding portion is smaller than an area of the first protruding portion in the top view (arbitrarily defined; so, if one defines second portion to be just the tip, the limitations are met), and a part of the first protruding portion is directly between the first body portion (located outside the pixel, say to the top of the pixel) and the second protruding portion of the first pixel (more toward the middle; thus meeting limitations).
Regarding claim 32, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., a method for manufacturing an image sensor device, comprising: forming a first recess and a second recess in a silicon substrate (as explained above); 
depositing a first pixel in the first recess and a second pixel in the second recess of the silicon substrate (as explained above), wherein in a top view, the first pixel and the second pixel are arranged in a first direction (see Abe’s FIGs. 1, 3 & 4; which show an example physical layout, how it looks from the top; “first direction” could by x or y, as appropriate; the pixels are in 2-D array (FIG. 1 of Abe), so both are possible), the first pixel extends in the first direction (it extends in both first and second, of course; thus meeting limitations), and the second pixel extends in a second direction perpendicular to the first direction (same for second pixel; extends in both directions); forming a metallization layer over the first pixel, the second pixel, and the silicon substrate (as discussed above regarding Abe reference); and forming a micro-lens covering the first pixel (as discussed above regarding Abe reference.
Regarding claim 33, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., wherein the first pixel comprises: an active portion having a rectangular shape in the top view; and dummy portions protruding from edges of the active portion (various portions of pixels were discussed above; middle portions can be considered “active”, and outer portions can be considered “dummy”; keep in mind that in both Applicant’s example and Hatabu’s all portions are electrically interconnected; hence, “dumminess” thereof is broadly defined), wherein the silicon substrate is in contact with the edges of the active portion in the top view (substrate connects to everything from the bottom; hence, from top view, substrate is connected to everything).
Regarding claim 34, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., wherein in the top view, a ratio of an area of the dummy portions and an area of the first pixel is in a range from 0.50 to 0.99 (there is no explicit and precise definition where “active” begins/ends and the same for “dummy”; since the definitions for the borders between the two in the claims above is pretty arbitrarily defined, then it is just a matter of definition, to match the above range).
Regarding claim 35, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., wherein the micro-lens partially covers the dummy portions (see Abe; micro-lens covers the entirety of central PD portion; hence, both “active” and “dummy”).
Regarding claim 36, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., further comprising: forming a conductive contact to be in contact with one of the dummy portions of the first pixel but spaced apart from the active portion of the first pixel, and the metallization layer is formed over the conductive contact (this is a very broad way to claim things; consider 350 in FIG. 5 of Abe; it is metallization that is “spaced apart” from entirety of first pixel, but is also in “conductive contact” with entirety of first pixel (since everything is in electrical contact with everything else; it is one electric circuit); and there is a metallization 340 over it; hence, meeting limitations).
Regarding claim 37, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., wherein an area of the first pixel is different from an area of the second pixel in the top view (these are very broad limitations; “an area of first pixel” may refer to the entire area of first pixel, or may refer to specific portion thereof; for example, arbitrarily defined top left portion of first pixel, would be different from arbitrarily defined bottom left portion of second pixel, thus meeting limitations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/10/22


/Mounir S Amer/Primary Examiner, Art Unit 2894